51 F.3d 268
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lang Gillford ANGE, Jr., a/k/a Duke, Defendant-Appellant.
No. 94-6825.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995.Decided:  March 30, 1995.

Lang Gillford Ange, Jr., Appellant Pro Se.  Laura Marie Everhart, Assistant United States Attorney, Norfolk, VA, for Appellee.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order again denying his 28 U.S.C. Sec. 2255 (1988) motion after this Court vacated and remanded a previous order.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Ange, No. CR-89-136-N;  CA-91-14-N (E.D. Va.  July 6, 1994).  We deny Appellant's motions for appointment of counsel and that the "Previous Panel that Remanded Appellant's Case Be Assigned to His Subsequent Appeal."   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 See United States v. Ange, No. 91-6146 (4th Cir.  May 9, 1994) (unpublished)